Appeal from an order of the Family Court, Dutchess County, dated April 16, 1974, which, upon a finding that appellant is a person in need of supervision, made after a hearing, directed that he be placed with a facility of the Division for Youth. Order reversed, on the law and the facts, without costs, and proceeding dismissed. The totality of facts adduced at the hearing on April 16, 1974 negatived the conclusion that appellant was a person in need of supervision, within the meaning of the applicable statute, that is, that he “ does not attend school in accord with the provisions of part one of article sixty-five of the education law ” or “ is incorrigible, ungovernable or habitually disobedient and beyond the lawful'control of parent or other lawful authority” (Family Ct. Act, § 712, subd. [b] ; Matter of Richard W., 29 A D 2d 873; Matter of Reynaldo R., 73 Mise 2d 390). Hopkins, Acting P. J., Latham, Christ, Benjamin and Munder, JJ., concur.